805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Floyd Buzz FAY, Plaintiff-Appellant,v.Kenneth P. VAJEN;  Robert Schiffman;  City of Perrysburg;Perrysburg Township;  Dennis Dauer;  State of Ohio, Dept. ofRehab & Correction;  Louis F. Matthias, Jr. State of Ohio,Bureau of Criminal Identification and Investigation;  WoodCounty;  Norman Milligan;  Leonard Stevens;  John G. Ault,Defendants-Appellees.
No. 86-3644.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1986.

Before WELLFORD, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal was taken from an order entered on June 12, 1986 which granted the motions for dismissal or summary judgment filed on behalf of certain defendants in the above styled action.  The order, however, left unresolved appellant's claims brought under 42 U.S.C. Section 1983 against defendant Vajen for alleged assault as alleged in paragraph 22 of the appellant's complaint.


2
A decision is final and appealable, giving this Court jurisdiction under 28 U.S.C. Section 1291, when it terminates all issues presented in the litigation on the merits.  Donovan v. Hayden, Stone, Inc., 434 F.2d 619 (6th Cir.1970) (per curiam).


3
Federal Courts of Appeal do not have jurisdiction of interlocutory orders under 28 U.S.C. 1291, Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).  Neither has the district court in the case at bar certified the order for an interlocutory appeal under Rule 54(b), Federal Rules of Civil Procedure or 28 U.S.C. Section 1292(b).  Accordingly, this Court is without jurisdiction to entertain the merits of this appeal.  See Moody v. Kapica, 548 F.2d 133 (6th Cir.1976).


4
Accordingly, it is ORDERED that the appellee's motion be granted and the appeal be and it is hereby dismissed for lack of jurisdiction.